DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0129559 to Hasegawa et al. (Hasegawa)
In Reference to Claim 1
Hasegawa, discloses:
[AltContent: arrow][AltContent: textbox (G)][AltContent: arrow][AltContent: textbox (F)][AltContent: textbox (B)][AltContent: textbox (D)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    731
    516
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (C)]
    PNG
    media_image2.png
    378
    429
    media_image2.png
    Greyscale


A horizontal compressor (1) comprising: 
	a cylindrical hermetic container (2); 
	a compression mechanism unit (3) that is housed in the hermetic container to compress a refrigerant; 
	an electric motor unit (45, 46) that is housed in the hermetic container so as to be aligned with the compression mechanism unit in an axial direction of the hermetic container, and drives the compression mechanism unit; 
	a first leg (A) that is fixed to the hermetic container at a position near the electric motor unit to support the hermetic container in a horizontal attitude on an installation surface (C); 
	a second leg (B) that is fixed to an end of the hermetic container located on the side of the compression mechanism unit (3) to support the hermetic container (2) in a horizontal attitude on the installation surface C; 
	an accumulator  (4) that is attached to the hermetic container, between the first leg A and the second leg B; and 
	a joint port 19 that is provided in the hermetic container to join a refrigerant return pipe 36, the refrigerant return pipe guiding a refrigerant in the accumulator to the compression mechanism unit, wherein the second leg (B) includes a first support portion D of plate shape that faces the installation surface to support the hermetic container in a horizontal attitude, and 
	a second support portion F of plate shape that supports the hermetic container standing in a vertical attitude, and the first support portion extends in a direction away from the joint port relative to the second support portion, see Fig.1 above.


In Reference to Claim 6
Hasegawa, discloses:
	The first support portion has a front end edge (G) that is parallel to the second support portion while the hermetic container is in a vertical attitude, and the second support portion has a peripheral wall that protrudes in a direction away from the hermetic container while the hermetic container is in a vertical attitude, and the peripheral wall has an end edge that is located on an identical plane to the front end edge of the first support portion, see Fig.1 annotated above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0129559 to Hasegawa et al. (Hasegawa) in view of JP 2004-26985 to Matsumoto, Kenzo et al. (Kenzo).
In Reference to Claim 9
Hasegawa does not disclose:
	A refrigeration cycle system comprising: a circulation circuit in which a refrigerant circulates and to which a radiator, an expansion device, and a heat absorber are connected; and the horizontal compressor according to claim 1, the horizontal compressor being connected to the circulation circuit between the heat absorber and the radiator.
	Examiner Notes: that Hasegawa discloses the compressor serves for refrigeration cycle  such as refrigeration unit and air conditions, see paragraph [0004].

Kenzo discloses: 
	A refrigeration cycle system comprising: a circulation circuit in which a refrigerant circulates and to which a radiator (heat exchanger 154), an expansion device (156), and a heat absorber (157) are connected, see Fig.1.
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to recognize that a refrigeration cycle includes a radiator, expansion device and heat absorber, combine the teachings of Kenzo with Hasegawa, since this would enable the practitioner of the primary reference to operate a refrigeration cycle

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-5, 7, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “ a reinforcing rib that extends between the first support portion and the second support portion; at least one mounting hole that is provided in the first support portion to receive a vibration damper, the vibration damper making contact with the installation surface; and at least one positioning fitting hole that is provided in the second support portion to position the hermetic container in a standing attitude.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 2; 
The prior art of record does not teach “he peripheral wall has a plurality of clearance portions that are cutouts opening in the end edge, the end edge is spatially divided into portions separated from each other in a circumferential direction of the hermetic container due to the presence of the clearance portions, and a reinforcing rib is provided in an intermediate portion of the peripheral wall between the clearance portions.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 7; and 
The prior art of record does not teach “the hermetic container includes a cylindrical container body, a first lid joined to one opening end of the container body, and a second lid joined to the other opening end of the container body, the second leg being fixed to the second lid, and a welding start point that joins the container body and the second lid is provided near a position where the second leg is retracted radially inward from the hermetic container relative to an outer peripheral surface of the hermetic container or a position where the second leg has a minimum amount of radially outward expansion from the hermetic container, when the hermetic container is viewed in an axial direction.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746